    Case 3:01-cv-00640-SI           Document 2365   Filed 06/09/21   Page 1 of 7




James L. Buchal, OSB No. 921618                     THE HONORABLE MICHAEL H. SIMON
jbuchal@mbllp.com
MURPHY & BUCHAL LLP
P.O. Box 86620
Portland, OR 97286
Tel: 503-227-1011
Fax: 503-227-1034

Attorney for Defendant-Intervenor
Columbia Snake River Irrigators Association


                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                PORTLAND DIVISION


AMERICAN RIVERS, et al.,                      Case No. 3:01-CV-00640-SI

            Plaintiffs,
                                              INTERVENOR-DEFENDANT
   and                                        COLUMBIA-SNAKE RIVER
                                              IRRIGATORS ASSOCIATION’S
STATE OF OREGON,                              RESPONSE TO FEDERAL
                                              DEFENDANTS’ MOTION TO DISMISS
            Intervenor-Plaintiff,

            v.

NATIONAL MARINE FISHERIES
SERVICE, et al.,

            Defendants

    and

COLUMBIA-SNAKE RIVER
IRRIGATORS ASSOCIATION, et al.,

            Intervenor-Defendants.




Page 1    INTERVENOR-DEFENDANT COLUMBIA-SNAKE RIVER IRRIGATORS
          ASSOCIATION’S RESPONSE TO FEDERAL DEFENDANTS’ MOTION TO
          DISMISS
     Case 3:01-cv-00640-SI         Document 2365         Filed 06/09/21     Page 2 of 7




                                  Summary of Argument

         The Irrigators would have thought it obvious after decades of active participation

in this litigation and the associated administrative processes that they possessed standing

to seek further review of the outcome of those processes. Over and over again, this Court

has set aside the decisions of the Federal Defendants, but the Federal Defendants now

stand before the Court asserting that because their present decision has not yet been

thrown out, the Irrigators have not suffered sufficient injury to be heard. Nothing in

Article III suggests that where a federal decision is in play, and powerfully implicates the

interests of a litigant, that litigant may not be heard to challenge the decision.

         As set forth in the accompanying Declaration of Dr. Darryll Olsen, the Irrigators

have been active in the CRSO EIS process presenting, among other things, defects in the

mandatory mitigation analyses of the Federal Defendants (the focus of the existing cross-

claim) and the Federal Defendants’ failure to consider an adequate range of alternatives

(the focus of the proposed second cross-claim). They have a right to lawful

implementation of NEPA where the resulting decisions threaten, without adequate

mitigation, to put them out of business.

         The Ninth Circuit has repeatedly upheld standing in the NEPA context where the

Article III requirements of immediacy, causation and redressability are relaxed by reason

of the procedural nature of NEPA. The authority cited by the Federal defendants is

simply not on point.

         With this response to the motion to dismiss, the Irrigators are also filing a motion

to add an additional cross-claim challenging the Federal Defendants’ failure to consider a

reasonable range of alternatives, and in particular specific alternatives crafted in way that

Page 2    INTERVENOR-DEFENDANT COLUMBIA-SNAKE RIVER IRRIGATORS
          ASSOCIATION’S RESPONSE TO FEDERAL DEFENDANTS’ MOTION TO
          DISMISS
      Case 3:01-cv-00640-SI        Document 2365        Filed 06/09/21     Page 3 of 7




may reasonably be expected to protect and maintain Columbia Basin salmon species

while also mitigating economic disruption. They Irrigators had presented such an

alternative to the Federal Defendants, who arbitrarily and capriciously refused to consider

it.

         Obviously, alternatives selected have a direct relationship to the amount of

mitigation required. The Federal Defendant’s failure to both specify appropriate

alternatives-including self-mitigating ones (the proposed additional cross-claim)

exacerbates the injury to the Irrigators from the failure of mitigation planning (the current

cross-claim). The additional cross-claim helps explain the injury to the Irrigators arising

from the conduct challenged in the initial cross-claim.

                                         Argument

I.       THE MOTION OF THE FEDERAL DEFENDANTS TO DISMISS THE
         IRRIGATORS’ CROSS-CLAIM SHOULD BE DENIED.

         The challenges faced by the Irrigators and the Region are not abstract and remote.

They are immediate and specific. The Federal Defendants have produced a Record of

Decision, cast as the Preferred Alternative in an FEIS, which has been uniformly rejected

by Regional leadership, is likely to be rejected by this Court (see Declaration of Dr.

Darryll Olsen, filed herewith, ¶ 12), and may well be repudiated in the middle of briefing

by the new Administration.

         Within weeks, the Plaintiffs will present a motion for injunctive relief which may

even more immediately and directly implicate the interests of the Irrigators. This Court

will be faced with difficult decisions as to both immediate relief and longer-term

planning issues. Under these extraordinary circumstances, the Federal Defendants’ focus



Page 3    INTERVENOR-DEFENDANT COLUMBIA-SNAKE RIVER IRRIGATORS
          ASSOCIATION’S RESPONSE TO FEDERAL DEFENDANTS’ MOTION TO
          DISMISS
     Case 3:01-cv-00640-SI          Document 2365        Filed 06/09/21      Page 4 of 7




on the lack of “immediate” harm to the Irrigators from the Preferred Alternatives is

simply unrealistic.

         No legal principle supports the claim that the interests of the Irrigators are not

sufficiently concrete or imminent to advance affirmative claims in this litigation. The

Federal Defendants appear to have forgotten that this Court’s prior decision attempting to

deny standing to economic interests was reversed by the Ninth Circuit in PNGC v.

Brown, 38 F.3d 1058, 1065 (9th Cir. 1994). While that case concerned standing to

challenge biological opinions under the ESA, rather than the advice contained in an EIS,

the Irrigators are, like the interests in Brown, “entities whose way of conducting business

may be affected by the alleged failures of the federal agencies”. Id. at 1065 (9th Cir.

1994). The Ninth Circuit later applied the same rule to reverse a district court’s dismissal

of irrigators’ challenges to an EIS in Laub v. United States DOI, 342 F.3d 1080 (9th Cir.

2003).

         In the NEPA context, “when a plaintiff seeks to enforce a procedural requirement,

‘the disregard of which could impair a separate concrete interest of theirs, the plaintiff

can establish standing without meeting all the normal standards for redressability and

immediacy.’” Id. at 1086 (emphasis added). The Federal Defendants’ continuing

disregard for the law of NEPA is impairing the Irrigators’ interests in economical and

effective salmon recovery, and the Irrigators do not have to wait for yet another remand

to try and get things back on course.

         Really, the procedural timing proposed by the Federal Defendants makes no sense

whatsoever. The Federal Defendants would apparently have the Irrigators present their

claims only after this Court has already fully considered the lawfulness of the FEIS with

Page 4    INTERVENOR-DEFENDANT COLUMBIA-SNAKE RIVER IRRIGATORS
          ASSOCIATION’S RESPONSE TO FEDERAL DEFENDANTS’ MOTION TO
          DISMISS
     Case 3:01-cv-00640-SI          Document 2365        Filed 06/09/21      Page 5 of 7




its Preferred Alternatives, already determined how to respond to the unlawful conduct of

the Federal Defendants through a remand with instructions or other relief. In general, the

Court is to seek “the just, speedy, and inexpensive determination of every action and

proceeding” (Fed. R. Civ. P. 1), and not fragmentize or delay judicial review as suggested

by the Federal Defendants.

         The Federal Defendants rely upon Summers v. Earth Island Inst., 555 U.S. 488,

490, 129 S. Ct. 1142, 1147 (2009),1 but it was not a NEPA case in which litigants

challenged a record of decision supported by NEPA analysis. Rather, it addressed

standing after environmentalists had abandoned all challenges to any specific action and

had no evidence that any further action would have any effect on them. The Supreme

Court thus easily concluded: “We know of no precedent for the proposition that when a

plaintiff has sued to challenge the lawfulness of certain action or threatened action but

has settled that suit, he retains standing to challenge the basis for that action (here, the

regulation in the abstract).” Id. at 1149-50.

         Here the suit over the specific federal decision implicating the Irrigators’ interests

has not been settled. The Irrigators do not seek to vindicate a procedural right “in


1
  They also cite Forest Conserv. Council v. Espy, 835 F. Supp. 1202 (D. Idaho 1993),
aff’d, 42 F.3d 1399 (9th Cir. 1994), but the decision there denying standing to an
intervenor was premised on an Eleventh Circuit case, Region 8 Timber Purchasers
Council v. Alcock, 993 F.2d 800 (11th Cir. 1993), cert. denied, 510 U.S. 1040 (1994),
which rejected by the Ninth Circuit in the PNGC case. Compare Espy, 835 F. Supp. at
1219 and PNGC, 38 F.3d at 1066; see also Hells Canyon Pres. Council v. Richmond, 841
F. Supp. 1039, 1047 n.6 (D. Or. 1993) (distinguishing Region 8 because more timber
would not necessarily be available to timber purchasers even if actions taken to protect
endangered species were eliminated). The Irrigators are not before the Court to file briefs
supporting the FEIS’ Preferred Alternative; they are here to assist the Court in focusing
the Federal Defendants on compliance with NEPA that can develop better operational
plans for the fish and the Irrigators.

Page 5    INTERVENOR-DEFENDANT COLUMBIA-SNAKE RIVER IRRIGATORS
          ASSOCIATION’S RESPONSE TO FEDERAL DEFENDANTS’ MOTION TO
          DISMISS
     Case 3:01-cv-00640-SI          Document 2365         Filed 06/09/21     Page 6 of 7




vacuo”. They seek to vindicate it in the context of concrete and ongoing decision making

which is highly likely to set aside the FEIS, its Preferred Alternative, and the resulting

Records of Decision.

          Just how likely the Plaintiffs are to succeed on the merits of their challenges will

shortly be briefed. The Court may wish to defer ruling on the Federal Defendants’

motion until after review of the Plaintiffs’ filings. To the extent that the Court determines

that Plaintiffs are not likely to prevail on the merits, such that the Preferred Alternative

and ROD are likely to remain intact, the case for threatened injury to the Irrigators from

the Federal Defendants’ NEPA violations would be attenuated. But if the Court rules as

the Irrigators expect, such a ruling will further support denial of the motion to dismiss.

                                          Conclusion

          For the foregoing reasons, the Federal Defendants’ motion to dismiss should be

denied.

          DATED: June 9, 2021.


                                             s/ James L. Buchal
                                             James L. Buchal, OSB No. 921618
                                             MURPHY & BUCHAL LLP
                                             Tel: 503-227-1011
                                             Fax: 503-227-1034
                                             jbuchal@mbllp.com

                                             Attorney for Defendant-Intervenor
                                             Columbia Snake River Irrigators Association




Page 6     INTERVENOR-DEFENDANT COLUMBIA-SNAKE RIVER IRRIGATORS
           ASSOCIATION’S RESPONSE TO FEDERAL DEFENDANTS’ MOTION TO
           DISMISS
     Case 3:01-cv-00640-SI         Document 2365        Filed 06/09/21    Page 7 of 7




                              CERTIFICATE OF SERVICE

         I am a citizen of the United States and a resident of the State of Oregon. I am

over 18 years of age and not a party to this action. My business address is 5353 S.E.

Henderson, Portland, OR 97206.

         I certify that on June 9, 2021, the foregoing INTERVENOR-DEFENDANT

COLUMBIA-SNAKE RIVER IRRIGATORS ASSOCIATION’S RESPONSE TO

FEDERAL DEFENDANTS’ MOTION TO DISMISS will be electronically mailed to all

parties enrolled to receive such notice.

                                            s/ Carole A. Caldwell




Page 7    INTERVENOR-DEFENDANT COLUMBIA-SNAKE RIVER IRRIGATORS
          ASSOCIATION’S RESPONSE TO FEDERAL DEFENDANTS’ MOTION TO
          DISMISS
